internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 6-plr-113870-01 date date legend taxpayer statex year1 individuala the relevant provisions of the law of statex date1 date2 date3 date4 this is in response to your authorized representative’s letter dated date requesting a ruling regarding a proposed transaction under sec_336 and sec_337 of the internal_revenue_code the code additional information was received subsequently by letter and facsimile the material information submitted for consideration is summarized below taxpayer is a statex nonprofit corporation subject_to u s federal_income_tax taxpayer was formed in year1 as a statex nonprofit corporation taxpayer has neither shareholders nor other private persons who stand in economic positions of owners and under the relevant provisions of the law of statex its net_earnings and assets cannot inure to the benefit of any such person taxpayer pursuant to an irs letter_ruling dated date1 became exempt from u s plr-113870-01 federal_income_tax as an organization described in the exemption was subsequently reaffirmed by a ruling dated date2 under which corresponds to sec_501 of the internal_revenue_code_of_1986 as amended on date3 taxpayer entered into a closing_agreement with the internal_revenue_service pursuant to which it agreed to the revocation of its tax-exempt status effective for tax years beginning after date4 taxpayer lost its exempt status as an organization described in sec_501 of the internal_revenue_code of the terms of the closing_agreement do not prevent taxpayer from subsequently applying for recognition as a tax-exempt_entity taxpayer as a corporation formerly described in sec_501 and formerly exempt from u s federal_income_tax under sec_501 proposes to regain the internal revenue service’s recognition as a corporation exempt from u s federal_income_tax under sec_501 effective no later than date subsequent to filing its request for this ruling taxpayer filed a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code with the internal_revenue_service to regain its tax exemption under sec_501 in connection with this ruling_request the taxpayer has made the following representations under statex law the conversion of taxpayer from a federal taxable organization to a federal tax-exempt_organization described in sec_501 of the code will not result in a deemed liquidation_reincorporation of taxpayer nor in a deemed disposition of taxpayer’s assets other than asset dispositions in the ordinary course of its business and investment operations taxpayer has no plan or intention to dispose_of its assets based solely on the information submitted and representations made we rule that taxpayer is a corporation described in sec_1_337_d_-4 provided that taxpayer is tax-exempt under sec_501 within three years from date accordingly subject_to the proviso in the preceding sentence upon the change_of status of taxpayer to a tax-exempt_entity taxpayer will not be treated pursuant to sec_1_337_d_-4 as if it transferred all of its assets to a tax-exempt_entity immediately before the change in status becomes effective in a transaction to which sec_1 d - a applies the ruling contained in this letter is predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the plr-113870-01 material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to whether the taxpayer may qualify for tax-exempt status under the code no opinion is expressed as to the tax consequences of any sale of assets by the taxpayer subsequent to the proposed transaction a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate alfred c bishop jr branch chief cc corp b6
